Mazzarelli, J.P. (dissenting in part).
I would modify the order appealed, to the extent of reinstating plaintiffs’ Labor Law § 240 (1) claim and granting their cross motion for summary judgment on that cause of action. Plaintiff Scott Buckley, a mechanic’s helper, was injured while testing a “Monospace” elevator, which he and his supervisor, Glen Birnbaum, were installing on a construction site.
The work took place in stages. First, Buckley and Birnbaum installed two rails for the elevator and two rails for its counterweights. They then erected a sling to contain the elevator platform. A motor room was constructed on top of the shaft-way. After the counterweight frame was installed, cables were attached. Finally, the elevator platform was placed at the main floor level and raised to the top of the shaft, using a hoist.
On the day before the accident, Buckley assembled the counterweights within their frame. Birnbaum inspected the counterweights and confirmed that they were installed cor*274rectly. While most counterweights are secured to their frame by an interlocking rod, the Monospace is designed to have the counterweights notched into their frame, but not secured to it.
The day after completing the installation of the component parts, Buckley and Birnbaum started to test the elevator. As Buckley lowered the elevator platform to the basement where he was standing, Birnbaum heard a scraping sound. He directed plaintiff to stop and reverse the elevator’s direction, to determine where the scraping noise was coming from. Buckley, as directed, raised the platform. Birnbaum saw some of the counterweights dislodge and fall into the shaft. He yelled to Buckley to get out of the way. However, Buckley was unable to escape as one or more counterweights fell from the eighth floor, and Buckley was struck. Bones in his right arm and foot were fractured.
At his deposition, Birnbaum testified that after the accident, he observed that the weights became dislodged because they had hit a spike sticking out of the concrete wall. When Birnbaum attempted to put the weights back into their frame, the spike prevented him from doing so.
The IAS court dismissed plaintiffs’ section 240 (1) claim. It said it was relying upon Narducci v Manhasset Bay Assoc. (96 NY2d 259 [2001]) and Doucoure v Atlantic Dev. Group, LLC (18 AD3d 337 [2005]), and that the counterweights were not being “hoisted or secured” at the time of the accident (2005 NY Slip Op 30106[U], at *9). However, I believe the controlling law mandates a different result.
In Narducci, the Court of Appeals considered two consolidated appeals. In the first, plaintiff Alex Narducci was removing steel window frames from the third floor exterior of a fire-damaged warehouse. Mr. Narducci was assigned to remove three windows in a row, and he began with the one farthest to the right. As he stood on his ladder, “a large piece of glass from an adjacent window” fell toward him (96 NY2d at 266). Mr. Narducci turned to the right to avoid being hit in the face, but he was severely cut on his right arm. The Court of Appeals noted that plaintiff “did not fall from the ladder, nor did the ladder malfunction in any way” (id.).
In the companion appeal (Capparelli v Zausmer Frisch Assoc.), Louis Capparelli was assigned to install fluorescent light fixtures in a dropped ceiling grid as part of a building renovation (id.). Mr. Capparelli had climbed halfway up an eight-foot stepladder to reach the 10-foot ceiling. He lifted the light *275fixture into the grid, so that its edges rested at its sides. Before he had the opportunity to secure the fixture, it fell from the grid, cutting his right hand and wrist.
The Court of Appeals held that neither plaintiff had an actionable claim under Labor Law § 240 (1). As to Mr. Narducci, the Court stated (at 268-269) that:
“the glass that fell on plaintiff was not a material being hoisted or a load that required securing for the purposes of the undertaking at the time it fell .... No one was working on the window from which the glass fell, nor was there evidence that anyone worked on that window during the renovation. . . . This was not a situation where a hoisting or securing device of the kind enumerated in the statute would have been necessary or even expected. . . .
“The absence of a necessary hoisting or securing device of the kind enumerated in Labor Law § 240 (1) did not cause the falling glass here. This was clearly a general hazard of the workplace, not one contemplated to be subject to Labor Law § 240 (1).” (Emphasis added.)
In Mr. Capparelli’s case, the Court held that section 240 (1) was inapplicable because there was no height differential between the plaintiff and the falling object. The Court specifically stated that “[t]he exclusion made for the de minimis elevation differential in this case is appropriate” (id. at 270).
Subsequent to Narducci, this Court decided Doucoure, where the plaintiff construction worker was injured when a piece of concrete debris chipped loose, fell down an elevator shaft, and struck him on the head. We held that there was no liability under section 240 (1) because the concrete chip, like the window in Narducci, was not being “hoisted” or “secured” at the time of the accident (18 AD3d at 339).
Subsequent to Doucoure, the Court of Appeals decided the case of Outar v City of New York (5 NY3d 731 [2005]). The Outar plaintiff was a track worker for the New York City Transit Authority. He was lifting and replacing pieces of track when an unsecured dolly, which was used in his work and stored on top of a 5½-foot wall adjacent to his work site, fell and hit him (see 286 AD2d 671 [2001]). The Court of Appeals affirmed the Second Department’s determination that the accident involved an elevation-related risk necessary to “implicate the special *276protections afforded by Labor Law § 240 (1)” (id. at 673). Citing Narducci (Capparelli), the Court of Appeals held that the “elevation differential between the dolly and plaintiff was sufficient to trigger Labor Law § 240 (l)’s protection, and the dolly was an object that required securing for the purposes of the undertaking” (5 NY3d at 732 [emphasis added]). The Court of Appeals thus affirmed, as relevant here, that the appropriate inquiry was whether the object causing the injury “required securing,” rather than whether it was in the process of being secured at the time of the accident. The Court of Appeals’ holding in Outar is not a change in the law regarding section 240 (1) cases. Rather, it is a refinement of the State’s highest court’s interpretation of that section’s application. Pursuant to Outar, section 240 (1) liability under the “falling object” fact pattern is not limited to cases where an object is in the process of being hoisted at the time of the accident, and is applicable to the facts presented here.
In a case with arguably similar facts, this Court recently held that Labor Law § 240 protected a worker who was injured while installing certain steel components of a metal stairway (Boyle v 42nd St. Dev. Project, Inc., 38 AD3d 404 [2007]). In Boyle, plaintiffs coworker was aligning the stairwell when a rod came loose, fell two flights, and struck plaintiff in the back (id. at 405). Distinguishing Narducci, this Court held that the rods “should have been completely ‘secured’ or some safety device should have been used ... to prevent the ‘special hazard’ of a gravity-related accident such as ‘being struck by a falling object that was improperly hoisted or inadequately secured’ ” (id. at 408, quoting Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501 [1993]).
As in Boyle, the unsecured counterweights in this case posed an elevation-related risk implicating the protections afforded by Labor Law § 240 (1). Whether the manufacturer of the elevator at issue could be subject to a products liability action for designing counterweights that are unreasonably dangerous is not before us. Notwithstanding any right plaintiff may have to sue the manufacturer of the elevator for a design defect, the defendants in this case still have liability under section 240 (1). Their nondelegable duty to protect workers on their construction site from the special dangers posed by “risk[s] inherent in . . . the relative elevation ... at which materials or loads must be positioned or secured” (Rocovich v Consolidated Edison Co., 78 NY2d 509, 514 [1991]) is independent.
*277Accordingly, I would find defendants responsible under Labor Law § 240 (1) for injuries caused to plaintiff when he was struck by a number of unsecured counterweights which dislodged and fell more than five flights and fractured plaintiffs right arm and foot (see Jiron v China Buddhist Assn., 266 AD2d 347 [1999]).
Marlow, Buckley and Gonzalez, JJ., concur with Sullivan, J.; Mazzarelli, J.P., dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered June 23, 2005, affirmed, without costs or disbursements.